DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 and 02/10/2022 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0048] recites "second compensator port 334", however, 334 points to an outlet of flow control valve 340. Applicant’s Fig. 3 appears to show reference character 336 as the second compensator port.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1:
“a fluid source configured to supply hydraulic fluid”
The recited fluid source corresponds to pump 202 or 302

“fluid demand devices each configured to receive hydraulic fluid supplied by the fluid source during operation of the agricultural implement”
The recited fluid demand devices correspond to devices include hydraulic cylinders and hydraulic motors 220, 222

Claim 10:
	“a fluid source configured to supply hydraulic fluid”
The recited fluid source corresponds to pump 202 or 302

	“a fluid demand subsystem configured to receive hydraulic fluid supplied by the fluid source during operation of the hydraulic circuit”
The recited fluid demand subsystem corresponds to the structure denoted with 218, which includes fluid demand devices which include hydraulic cylinders and hydraulic motors

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 5-6, “a first fluid demand device”, and “a second higher priority fluid demand device”, it is unclear whether or not these first and second demand devices are part of the previously established “a plurality of fluid demand devices”. An amendment revising “a plurality of fluid demand devices” to read –a plurality of fluid demand devices including a first fluid demand device and a second higher priority fluid demand device— and referring back to these explicitly recited structures would remedy this issue.
Claims 2-9 are indefinite because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12,  17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamkins (US 5950429).
Hamkins discloses:
1. An agricultural implement (Col. 1 discloses powered machinery, which is capable of use as agricultural implements) comprising: a fluid source (18) configured to supply hydraulic fluid; a plurality of fluid demand devices (20, 21, 22) each configured to receive hydraulic fluid supplied by the fluid source during operation of the agricultural implement; a delivery control valve (44 of section 15) fluidly coupled between the fluid source and a first fluid demand device (22), wherein the delivery control valve is configured to selectively deliver hydraulic fluid supplied by the fluid source to the first fluid demand device during operation of the agricultural implement; and a priority valve fluidly (valve 48 of section 15) coupled between the delivery control valve and the first fluid demand device, wherein the priority valve is configured to selectively restrict delivery of hydraulic fluid to the first fluid demand device by the delivery control valve to address a hydraulic fluid demand of a second higher priority fluid demand device (20, 21) during operation of the agricultural implement (Col. 6).

2. The agricultural implement of claim 1, wherein the first fluid demand device includes a hydraulically-operated double-acting cylinder (22) and the second fluid demand device includes a hydraulically-operated motor (20, 21).

3. The agricultural implement of claim 1, wherein the priority valve includes an inlet fluidly coupled to the delivery control valve (valve 48 has an inlet connected to delivery valve 44), an outlet fluidly coupled to the first fluid demand device (valve 48 has an outlet coupled to the fluid demand device 22 through a conduit through the valve 44), and a spool (80) movable between an open position, in which the inlet and the outlet are fluidly coupled to one another to permit delivery of hydraulic fluid from the delivery control valve to the first fluid demand device, and a closed position, in which the inlet and the outlet are fluidly de-coupled from another to resist delivery of hydraulic fluid from the delivery control valve to the first fluid demand device (see valve 48 of section 15, and Fig. 3, Col. 6).

4. The agricultural implement of claim 3, wherein the priority valve includes a first pressure signal port configured to apply a first pressure to a first end of the spool and a second pressure signal port configured to apply a second pressure to a second end of the spool in opposition to the first pressure applied to the first end of the spool, and wherein movement of the spool between the open and closed positions is at least partially dependent on a difference between the first and second pressures (see Fig. 1, pressure port 43 and pressure port connected to line 34 are the first and second pressure ports that control movement of the spool 80 between the open and closed positions).

10. A hydraulic circuit (10) for an agricultural implement, the hydraulic circuit comprising: 
a fluid source (18) configured to supply hydraulic fluid; 
a fluid demand subsystem (20, 21, 22) configured to receive hydraulic fluid supplied by the fluid source during operation of the hydraulic circuit;
a delivery control valve (42) fluidly coupled between the fluid source and the fluid demand subsystem, wherein the delivery control valve is configured to selectively deliver hydraulic fluid supplied by the fluid source to the fluid demand subsystem during operation of the hydraulic circuit; and 
a priority valve (48 of section 15) fluidly coupled between the delivery control valve and the fluid demand subsystem (22), wherein the priority valve is configured to selectively restrict delivery of hydraulic fluid to the fluid demand subsystem by the delivery control valve to address a hydraulic fluid demand of another higher priority fluid demand subsystem (20,21) during operation of the hydraulic circuit, and wherein the priority valve is configured to selectively restrict delivery of hydraulic fluid to the fluid demand subsystem by the delivery control valve in a proportional manner to optimize performance of the fluid demand subsystem (Col. 6).

11. The hydraulic circuit of claim 10, wherein the fluid demand subsystem includes a hydraulically-operated double-acting cylinder (22) and the another higher priority fluid demand subsystem includes a hydraulically-operated motor (20, 21).

12. The hydraulic circuit of claim 10, wherein the priority valve includes an inlet fluidly coupled to the delivery control valve (valve 48 has an inlet connected to delivery valve 44), an outlet fluidly coupled to the fluid demand subsystem (valve 48 has an outlet coupled to the fluid demand device 22 through a conduit through the valve 44), and a spool (80) movable between an open position, in which the inlet and the outlet are fluidly coupled to one another to permit delivery of hydraulic fluid from the delivery control valve to the fluid demand subsystem, and a closed position, in which the inlet and the outlet are fluidly de-coupled from another to resist delivery of hydraulic fluid from the delivery control valve to the fluid demand subsystem (see valve 48 of section 15, and Fig. 3, Col. 6).

17. A priority valve (48, section 15) for a hydraulic circuit including a fluid source (18), a fluid demand subsystem (22) fluidly coupled to the fluid source, and a delivery control valve (44 of section 15) fluidly coupled between the fluid source and the fluid demand subsystem and configured to selectively deliver hydraulic fluid supplied by the fluid source to the fluid demand subsystem during operation of the hydraulic circuit, the priority valve comprising: a spool (80) having a first end and a second end arranged opposite the first end; a first pressure signal port configured to apply a first pressure to the first end of the spool; and a second pressure signal port configured to apply a second pressure to the second end of the spool in opposition to the first pressure applied to the first end of the spool (first and second pressure signal port are 43 and the end connected to conduit 34), wherein the priority valve is configured to selectively restrict delivery of hydraulic fluid to the fluid demand subsystem by the delivery control valve to address a hydraulic fluid demand of another higher priority fluid demand subsystem of the hydraulic circuit during operation thereof, and wherein the first and second pressures are established with reference to the another higher priority fluid demand subsystem of the hydraulic circuit (Col. 6).
19. The priority valve of claim 17, wherein the priority valve is configured for movement from an open position, in which an inlet of the priority valve and an outlet of the priority valve are fluidly coupled to one another to permit delivery of hydraulic fluid from the delivery control valve to the fluid demand subsystem during operation of the hydraulic circuit, to a closed position, in which the inlet and the outlet are fluidly de-coupled from another to resist delivery of hydraulic fluid from the delivery control valve to the fluid demand subsystem during operation of the hydraulic circuit, when the difference between the first and second pressures falls below a reference threshold (see Fig. 1, pressure port 43 and pressure port connected to line 34 are the first and second pressure ports that control movement of the spool 80 between the open and closed positions).

20. The priority valve of claim 17, wherein the priority valve is configured to selectively restrict delivery of hydraulic fluid to the fluid demand subsystem by the delivery control valve in a proportional manner to optimize performance of the fluid demand subsystem during operation of the hydraulic circuit (Col. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 11131080), hereinafter ‘Aoki’
Aoki renders obvious:
17. A priority valve (32) for a hydraulic circuit (Fig. 1) including a fluid source (13), a fluid demand subsystem (1R, 1L, or 12) fluidly coupled to the fluid source, and a delivery control valve (21) fluidly coupled between the fluid source and the fluid demand subsystem and configured to selectively deliver hydraulic fluid supplied by the fluid source to the fluid demand subsystem during operation of the hydraulic circuit, the priority valve comprising: a spool having a first end and a second end arranged opposite the first end (valve body that changes the opening degree of the fluid conduit disclosed in Col. 5 lines 39-67, while a spool is not explicitly disclosed, examiner takes official notice that spools are common valve bodies and that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have either recognized or modified the priority valve 32 to use a spool with a first end and second end that is acted upon by the pilot pressures of the dashed lines seen in the drawing on opposite sides of the valve 32); a first pressure signal port (pressure port on the side of the spring 32c or the pressure port on the opposite side of the spring on valve 32) configured to apply a first pressure to the first end of the spool; and a second pressure signal port (pressure port on the side of the spring 32c or the pressure port on the opposite side of the spring on valve 32) configured to apply a second pressure to the second end of the spool in opposition to the first pressure applied to the first end of the spool, wherein the priority valve is configured to selectively restrict delivery of hydraulic fluid to the fluid demand subsystem by the delivery control valve to address a hydraulic fluid demand of another higher priority fluid demand subsystem of the hydraulic circuit during operation thereof, and wherein the first and second pressures are established with reference to the another higher priority fluid demand subsystem of the hydraulic circuit (both dashed lines on priority valve 32 are supplied pressure via lines 16, 26, etc. which are indicative of the higher priority demand subsystem of devices 1R and/or 1L).

18. The priority valve of claim 17, wherein the first pressure applied at the first pressure signal port is indicative of an operational load and/or a hydraulic fluid demand associated with the another higher priority fluid demand subsystem, and wherein the second pressure applied at the second pressure signal port is indicative of an actual pressure supplied to the another higher priority fluid demand subsystem (first pressure from conduit 16a is applied to the first pressure signal port and is indicative of fluid demand of the higher priority subsystem 1 as being “associated” with the subsystem is broad enough to include pressure that is part of the main line 15 that supplies fluid to the subsystem 1; the second pressure applied at the second pressure signal port is from conduit 18 which is indicative of an actual pressure applied to subsystem 1 after passing through valve 21’s throttle).

19. The priority valve of claim 17, wherein the priority valve is configured for movement from an open position, in which an inlet of the priority valve and an outlet of the priority valve are fluidly coupled to one another to permit delivery of hydraulic fluid from the delivery control valve to the fluid demand subsystem during operation of the hydraulic circuit, to a closed position, in which the inlet and the outlet are fluidly de-coupled from another to resist delivery of hydraulic fluid from the delivery control valve to the fluid demand subsystem during operation of the hydraulic circuit, when the difference between the first and second pressures falls below a reference threshold (when pressure acting on the pressure signal port of the valve 32 from line 18b is greater than a threshold, valve 32 closes, Col 5 lines 25-67, Col. 6 lines 1-7).

20. The priority valve of claim 17, wherein the priority valve is configured to selectively restrict delivery of hydraulic fluid to the fluid demand subsystem by the delivery control valve in a proportional manner to optimize performance of the fluid demand subsystem during operation of the hydraulic circuit (Col. 5 lines 25-38).

Allowable Subject Matter
Claim 5-9, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        November 9, 2022